                Case 1:21-cv-00668-LY Document 1 Filed 07/30/21 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

    EMMANUEL LOCKETT,                                     §
                                                          §
            Plaintiff,                                    §
                                                          §
    v.                                                    §             Civil Action No. 1:21-cv-668
                                                          §
    SELF FINANCIAL, INC.,                                 §
                                                          §
            Defendant.                                    §

                             Defendant Self Financial, Inc.’s Notice of Removal

           Pursuant to 28 U.S.C. § 1446(a), Defendant Self Financial, Inc. (“Self”) files this Notice

of Removal from the Justice Court, Precinct 5, of Travis County, Texas to the United States District

Court for the Western District of Texas, Austin Division. Self files this Notice of Removal with

full reservation of any and all rights, defenses, and objections. Self removes this case pursuant to

and in accordance with 28 U.S.C. § 1441(c) and § 1367.

                                                       I. Venue

           1.       The Justice Court, Precinct 5, of Travis County, Texas is located within the Western

District of Texas. This Court is the proper venue for removal of this action pursuant to 28 U.S.C.

§ 1441(a) as the district and division embracing the place where the action was pending.

                                     II. Facts Alleged Supporting Removal

           2.       On June 25, 2021, Plaintiff Emmanuel Lockett (“Plaintiff”) filed a civil action

against Self in the Justice Court, Precinct 5, of Travis County, Texas styled Emmanuel Lockett v.

Self Financial, Inc. and bearing Cause No. J5-CV-21-260028.1

           3.       Plaintiff alleges breach of contract and violation of the Fair Credit Reporting Act


1
    See Attachment 2, Plaintiff’s Original Petition.
                Case 1:21-cv-00668-LY Document 1 Filed 07/30/21 Page 2 of 4




(FCRA) “due to negligence and failure to report accurate and updated information to the Consumer

Reporting Agencies.”2 Plaintiff seeks damages of $20,000.00 and an update to his consumer report

“that the account was paid in full.”3

                                      III. Legal Basis for Removal

          4.      Self is the only named defendant in this suit and, accordingly, all defendants join

in and/or consent to removal.

          5.      Title 28, Section 1441, of the United States Code codifies removal. Section 1441

provides, in part:

          (a) Generally. Except as otherwise expressly provided by Act of Congress, any
          civil action brought in a State court of which the district courts of the United States
          have original jurisdiction, may be removed by the defendant or the defendants, to
          the district court of the United States for the district and division embracing the
          place where such action is pending.

          ...

          (c) Joinder of Federal law claims and State law claims.
              (1) If a civil action includes—
                  (A) a claim arising under the Constitution, laws, or treaties of the United
                  States (within the meaning of section 1331 of this title [28 USCS § 1331]),
                  and
                  (B) a claim not within the original or supplemental jurisdiction of the district
                  court or a claim that has been made nonremovable by statute, the entire
                  action may be removed if the action would be removable without the
                  inclusion of the claim described in subparagraph (B).
              (2) Upon removal of an action described in paragraph (1), the district court shall
              sever from the action all claims described in paragraph (1)(B) and shall remand
              the severed claims to the State court from which the action was removed. Only
              defendants against whom a claim described in paragraph (1)(A) has been
              asserted are required to join in or consent to the removal under paragraph (1).

          6.      Plaintiff alleges violations of federal statute, specifically the FCRA, which is found



2
    Id.

3
    Id.
                 Case 1:21-cv-00668-LY Document 1 Filed 07/30/21 Page 3 of 4




in Title 15, Section 1681 et seq., of the United States Code.4

            7.          “This court has original federal question jurisdiction over actions brought under the

FCRA without regard to the amount in controversy, Title 15 U.S.C. § 1681p. Thus, actions brought

in state court under the FCRA are removable to federal district court.”5 Such claims arise under

the Constitution, laws, and/or treatises of the United States over which this Court has original

jurisdiction.6

            8.          Any and all of Plaintiff’s other allegations and claims, which do not also arise under

federal statute, are nevertheless “so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy.”7 While Plaintiff alleges little facts in his state

court petition, he alleges that Self failure to report accurate information.8 This is the very subject

for which the FCRA is intended to govern: “the use of and the procedures related to credit reports,”

“the responsibilities of furnishers of information to consumer reporting agencies,” and possible

“civil liability due to both willful and negligent non-compliance.”9 This Court has supplemental

jurisdiction over Plaintiff’s remaining state law claims.

            9.          Removal of this action is proper, as Plaintiff’s action includes a claim arising under

the Constitution, laws, or treatises of the United States and all other claims plead are within the

supplemental jurisdiction of this Court.




4
    Id.

5
    Washington v. Direct Gen. Ins. Agency, 130 F. Supp. 2d 820, 824 (S.D. Miss. 2000).

6
    See 28 U.S.C. § 1331.

7
    Id. at § 1367(a).

8
    See Attachment 2.

9
    See Washinton, 130 F. Supp. 2d at 824.
             Case 1:21-cv-00668-LY Document 1 Filed 07/30/21 Page 4 of 4




       10.     Self reserves all rights, defenses, and objections, including but not limited to

defenses and objections to venue and personal jurisdiction, and the filing of this Notice of Removal

is subject to, and without waiver of, any such defenses and objections.

                                            PRAYER

       Defendant Self Financial, Inc. prays the United States District Court for the Western

District of Texas, Austin Division, sustain its removal of the case styled Emmanuel Lockett v. Self

Financial, Inc. and pending before the Justice Court, Precinct 5, of Travis County, Texas bearing

Cause No. J5-CV-21-260028.

                                              Respectfully submitted,

                                              ADAMS AND REESE LLP

                                              By: /s/ Chelsea J. Lu
                                                  Chelsea J. Lu
                                                  State Bar No. 24095439
                                                  1221 McKinney Street, Suite 4400
                                                  Houston, Texas 77010
                                                  (713) 652-5151
                                                  (713) 652-5152 Facsimile
                                                  chelsea.lu@arlaw.com

                                              Attorneys for Defendant,
                                              Self Financial, Inc.


                                      Certificate of Service

      I hereby certify that a true and correct copy of the above and foregoing document has been
served in accordance with Federal Rules of Civil Procedure on this 30th day of July, 2021.

Emmanuel M. Lockett
8000 Creekbend Drive, Apt. 519
Houston, Texas 77071
lockettenterprise@gmail.com
(346) 371-1605

                                                  /s/ Chelsea J. Lu
                                                 Chelsea J. Lu
